
	
		I
		112th CONGRESS
		1st Session
		H. R. 1396
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Critz (for
			 himself, Mr. Holden, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998, to
		  authorize a national grant program for on-the-job training.
	
	
		1.Short titleThis Act may be cited as the
			 Marcellus Shale On-the-Job Training
			 Act of 2011.
		2.On-the-job
			 training
			(a)In
			 generalSubtitle D of title I of the Workforce Investment Act of
			 1998 is amended by inserting after section 173A (29 U.S.C. 2918a) the
			 following:
				
					173B.On-the-job
				training for the Marcellus Shale region
						(a)GrantsFrom
				the amount made available under subsection (f), and subject to subsection (c),
				the Secretary shall make grants on a discretionary basis to local areas, for
				adult on-the-job training, or dislocated worker on-the-job training, carried
				out under section 134, at worksites directly related to the exploration for,
				production of, and transportation of natural gas from the Marcellus Shale
				formation.
						(b)ApplicationTo
				be eligible to receive a grant under subsection (a), a State, or a local board
				in consultation with the State in which the local board is located, shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
						(c)Reimbursement of
				wage ratesNotwithstanding the limitation in section 101(31)(B),
				in making the grants described in subsection (a) the Secretary may allow for
				higher levels of reimbursement of wage rates that the Secretary determines are
				appropriate based on factors such as—
							(1)employer size, in
				order to facilitate the participation of small- and medium-sized employers;
				and
							(2)target
				populations, in order to enhance job creation for persons with barriers to
				employment.
							(d)AdministrationThe
				Secretary may use an amount that is not more than 1 percent of the funds made
				available under subsection (f) for the administration, management, and
				oversight of the programs, activities, and grants, funded under subsection (a),
				including the evaluation of the use of such funds.
						(e)Rule of
				constructionNothing in this section shall be construed to affect
				the manner in which subtitle B is implemented, for activities funded through
				amounts appropriated under section 137.
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal year 2012 and each
				subsequent fiscal
				year.
						.
			(b)Table of
			 contentsThe table of contents in section 1(b) of the Workforce
			 Investment Act of 1998 is amended by inserting after the item relating to
			 section 173A the following:
				
					
						Sec. 173B. On-the-job training
				for the Marcellus Shale
				region.
					
					.
			
